DETAILED ACTION
Claims 1-15 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 claims dependency on itself claim 5 it is believed this is a typo and should be claim 4 as the parent claim that it depends from as it’s the claim that includes the output sequence.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi (Pub. No. US 2006/0143594 A1), and further in view of Dodel et al. (Pub. No. US 2021/0157845 A1).

As to claim 1, Grimaldi discloses a system comprising: one or more processors (Grimaldi [0056] lines 3-5); and
a memory that stores one or more programs that are configured to be executed by the one or more processors, the one or more programs including instructions that (Grimaldi [0052] lines 6-11 and [0056] lines 3-5):
obtain a code documentation style of a source code program (Grimaldi [0033] lines 1-4; which shows being able to generate documentation based on determined/obtained attributes thus viewed as a type of documentation style associated with the analyzed code);
generate code documentation in the code documentation style for a method of the source code program from a neural transformer model with attention based on a method signature of the method (Grimaldi [0041] lines 4-13 and [0044] lines 10-15; which shows the generation of code documentation, that can use machine learning component, that is generated based on signatures that represent aspect with software and identify methods thus viewed as a type of method signature, and where the signatures are dependent upon programming langue and platform viewed as attributes thus viewed as the type of style, where it is seen specifically disclosed below that a machine learning model can be a transformer model); and
present the code documentation for use in the source code program (Grimaldi [0027] lines 3-6 and [0029] lines 9-14; which shows that the generated documentation can be incorporated into the existing documentation that can be seen as used with source code and other input into further documentation generation).

Grimaldi does not specifically disclose the specifics of a neural transformer model.

However, Dodel discloses the specifics of a neural transformer model (Dodel [0117] lines 1-16; which shows that a machine learning model can be a type of transformer model, viewed as a neural transformer model).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dodel showing the specifics of a neural transformer model into the machine learning model of Grimaldi, for the purpose of increasing usability by being able to train to being able to help solve specific task, as taught by Dodel [0117] lines 10-16.


As to claim 2, Grimaldi discloses, wherein the one or more programs include further instructions that: obtain the method body of the method (Grimaldi [0041] lines 4-13 and [0044] lines 1-15; which shows the generation of code documentation, and is generated based on signatures that represent aspect with software and identify methods and it is generated also tied to receive code viewed as including the method body thus viewed as obtaining/receiving the method body information); and
wherein the neural transformer model generates the code documentation based on the method signature and a method body corresponding to the method signature (Grimaldi [0041] lines 4-13 and [0044] lines 1-15; which shows the generation of code documentation, that can use machine learning component, and is generated based on signatures that represent aspect with software and identify methods thus viewed as a type of method signature thus viewed as generate a code documentation string given a method signature where it is generated also tied to receive code viewed as including the method body).

As to claim 3, Grimaldi discloses wherein the one or more programs include further instructions that: the unsupervised training dataset including a method signature, a method body, and code documentation (Grimaldi [0041] lines 4-13 and [0044] lines 1-15; which shows the specifics of information in the machine learning system including the generation of code documentation that is generated based on signatures that represent aspect with software and identify methods thus viewed as a type of method signature thus viewed as generate a code documentation string given a method signature where it is generated also tied to receive code viewed as including the method body thus viewed that documentation method signature and method body as the input and output information used in training, where the specifics of the unsupervised training dataset can be seen specifically disclosed below).

Grimaldi does not specifically disclose pre-train the neural transformer model with an unsupervised training dataset.

However, Dodel discloses pre-train the neural transformer model with an unsupervised training dataset (Dodel [0117] lines 10-16; which shows the first training/pre-training of a machine learning transformer model, viewed as a neural transformer model based on an unsupervised dataset).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dodel showing the specifics of a neural transformer model into the machine learning model of Grimaldi, for the purpose of increasing usability by being able to train to being able to help solve specific task, as taught by Dodel [0117] lines 10-16.

As to claim 4, Grimaldi does not specifically disclose, however, Dodel discloses wherein the one or more programs include further instructions that: fine-tune the pre-trained neural transformer model with a supervised training dataset, the supervised training dataset containing translation tasks in which the pre-trained neural transformer model learns to translate an input sequence with a code documentation style into an output sequence (Dodel [0117] lines 10-16; which shows the  fine tuning training/second training of the machine learning transformer model, viewed as a neural transform model based on a supervised dataset that includes know questions and the known answers viewed training on the input sequence and output sequence, where the specifics of code documentation style with the input information is seen specifically disclosed above).

As to claim 5, Grimaldi discloses wherein the output sequence is a method signature, method body or code documentation (Grimaldi [0041] lines 4-13 and [0044] lines 10-15; which shows the generation of code documentation viewed as the output sequence of the machine learning system).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi and Dodel as applied to claim 1 above, and further in view of Lin et al. (Pub. No. US 2022/0013807 A1).

As to claim 6, Grimaldi as modified by Dodel does not specifically disclose wherein the neural transformer model includes one or more encoder blocks and one or more decoder blocks, wherein an encoder block contains a multi- head attention layer and a feed-forward neural network, wherein a decoder block contains a masked multi-head attention layer, an encoder-decoder multi-head attention layer, and a feed-forward neural network.

However, Lin discloses wherein the neural transformer model includes one or more encoder blocks and one or more decoder blocks, wherein an encoder block contains a multi- head attention layer and a feed-forward neural network, wherein a decoder block contains a masked multi-head attention layer, an encoder-decoder multi-head attention layer, and a feed-forward neural network (Lin [0138] lines 1-16; which shows the model that can includer encoder and decoder, where the encoder includes multi-head attention layer and a feed forward network, and the decoder include masked multi-head attention layer, a multi-head attention layer part of the encoded and decoder and a feed-forward network).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lin showing the specifics of encoding and decoding information associated with the neural network, into the neural network system of Grimaldi as modified by Dodel for the purpose of increasing usability by being able to provide faster training speed, as taught by Lin [0137] lines 10-13

Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi (Pub. No. US 2006/0143594 A1), in view of Dodel et al. (Pub. No. US 2021/0157845 A1) and further in view of Nikoulina et al. (Pub. No. US 2014/0163951 A1).

As to claim 7, Grimaldi discloses a method, comprising: applying the neural transformer model to generate a code documentation string for the method in a select code documentation style (Grimaldi [0041] lines 4-13 and [0044] lines 10-15; which shows the generation of code documentation, that can use machine learning component, that is generated based on signatures that represent aspect with software and identify methods, and where the signatures are dependent upon programming langue and platform viewed as attributes thus viewed as the type of style thus being able to generate documentation for a method where it is seen specifically disclosed below that a machine learning model can be a transformer model).

Grimaldi does not specifically disclose pre-training a neural transformer model with an unsupervised training dataset; fine-tuning the neural transformer model with a supervised multi-modal training dataset.

However, Dodel discloses pre-training a neural transformer model with an unsupervised training dataset (Dodel [0117] lines 10-16; which shows the first training/pre-training of a machine learning transformer model, viewed as a neural transformer model based on an unsupervised dataset);
fine-tuning the neural transformer model with a supervised multi-modal training dataset (Dodel [0117] lines 10-16; which shows the fine-tuning training/second training of the machine learning transformer model, viewed as a neural transform model based on a supervised dataset).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dodel showing the specifics of a neural transformer model into the machine learning model of Grimaldi, for the purpose of increasing usability by being able to train to being able to help solve specific task, as taught by Dodel [0117] lines 10-16.

Grimaldi as modified by Dodel does not specifically disclose the unsupervised training dataset including a plurality of sequences of source code; the supervised multi-modal training dataset based on features and a translation task, the features extracted from source code and natural language text, the translation task representing a code documentation style

However, Nikoulina discloses the unsupervised training dataset including a plurality of sequences of source code (Nikoulina [0016] lines 9-14; which shows that the training data set can include sequence of source text strings);
the supervised multi-modal training dataset based on features and a translation task, the features extracted from source code and natural language text, the translation task representing a code documentation style (Nikoulina [0016] lines 9-14; which the training data set can include extracted features from the source text string and associated translation protocol information, viewed as type of documentation style information where the specifics of documentation style can be seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nikoulina showing the training data includes sequence of source strings, into the training system of Grimaldi as modified by Dodel for the purpose of increasing usability by trailing the system with source stings to teach it how to predict information, as taught by Nikoulina [0016] lines 9-14.

As to claim 8, Grimaldi discloses applying the neural transformer model to generate the code documentation string given a method signature (Grimaldi [0041] lines 4-13 and [0044] lines 10-15; which shows the generation of code documentation, that can use machine learning component, and is generated based on signatures that represent aspect with software and identify methods thus viewed as a type of method signature thus viewed as generate a code documentation string given a method signature, where the specifics of the neural transformer model being machine learning model are seen specifically disclosed above).

As to claim 9, Grimaldi discloses applying the neural transformer model to generate the code documentation string given a method signature and a corresponding method body (Grimaldi [0041] lines 4-13 and [0044] lines 1-15; which shows the generation of code documentation, that can use machine learning component, and is generated based on signatures that represent aspect with software and identify methods thus viewed as a type of method signature thus viewed as generate a code documentation string given a method signature where it is generated also tied to receive code viewed as including the method body , where the specifics of the neural transformer model being a type of machine learning model are seen specifically disclosed above).

As to claim 12, Grimaldi discloses wherein the translation tasks include a method signature, a method docstring, a method signature and a method docstring, a method signature and a method body, or a method body and a method docstring (Grimaldi [0041] lines 4-13 and [0044] lines 10-15; which shows the generation of code documentation viewed as tied to the translation of information data that is generated based on signatures that represent aspect with software and identify methods thus viewed as a type of method signature).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi, Dodel and Nikoulina as applied to claim 7 above, and further in view of Olson et al. (Pub. No. US 2021/0056211 A1).

As to claim 10, Grimaldi as modified by Dodel and Nikoulina does not specifically disclose wherein a sequence of source code includes a plurality of sub tokens, a sub token represented as a byte-level byte-pair encoding.

However, Olson discloses wherein a sequence of source code includes a plurality of sub tokens, a sub token represented as a byte-level byte-pair encoding (Olson [0028] lines 1-2 and [0036]-[0038]; which shows the sequence of structed tokens of source code can implement natural language processing comprising byte pair encoding that can includes subsequent sequence of sub tokens tied to the source code).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Olson showing the specifics of byte pair encoding in a machine learning model, into the neural network system of Grimaldi as modified by Dodel and Nikoulina for the purpose of increasing usability by providing for more training and thus more prediction options for the machine learning system, as taught by Olson [0036]-[0038].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi, Dodel and Nikoulina as applied to claim 9 above, and further in view of Medlock et al. (Pub. No. US 2001/0048380 A1) and Olson et al. (Pub. No. US 2021/0056211 A1)

As to claim 11, Grimaldi as modified by Dodel and Nikoulina does not specifically disclose applying a span masking function to the sequence of source code to mask out a subset of sub tokens.

However, Medlock discloses applying a span masking function to the sequence of source code to mask out a subset of sub tokens (Medlock [0068] lines 7-13; which shows the applying of mask that span classes of code sequences thus viewed as masking out a subset of sub tokens of code).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date to incorporate the teachings Medlock showing the applying masking to code, to the code analysis and learning of Grimaldi as modified by Dodel and Nikoulina for the purpose of increasing usability by configuring code information in a desired way, as taught by Medlock [0068] lines 1-13.

Grimaldi as modified by Dodel, Nikoulina and Medlock does not specifically disclose wherein the neural transformer model learns original subset of sub tokens.

However, Olson disclose wherein the neural transformer model learns original subset of sub tokens (Olson [0035]-[0038];  which shows using machine learning model that is able learn/predict subsequent set of sub-tokens viewed as the original set).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Olson showing the specifics of byte pair encoding in a machine learning model, into the neural network system of Grimaldi as modified by Dodel, Nikoulina and Medlock for the purpose of increasing usability by providing for more training and thus more prediction options for the machine learning system, as taught by Olson [0036]-[0038].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi, Dodel and Nikoulina as applied to claim 7 above, and further in view of Gupta et al. (Patent No. US 11,048,887 B1).

As to claim 13, Grimaldi as modified by Dodel and Nikoulina do not specifically disclose wherein the unsupervised multi-modal training dataset includes source code programs from multiple programming languages.

However, Gupta discloses wherein the unsupervised multi-modal training dataset includes source code programs from multiple programming languages (Gupta Col. 5 lines 58- Col. 6 lines 6; which show that the unsupervised training includes training data for many languages).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gupta showing training data in a plurality of languages, into the training information of Grimaldi as modified by Dodel and Nikoulina for the purpose of increasing usability by providing more details training set in more language options thus providing more detailed training data, as taught by Gupta Col. 5 line 58- Col. 6 line 6.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi, Dodel and Nikoulina as applied to claim 7 above, and further in view of Lin et al. (Pub. No. US 2022/0014807 A1)

As to claim 14, Grimaldi as modified by Dodel and Nikoulina does not specifically disclose wherein the neural transformer model includes one or more encoder blocks and one or more decoder blocks, wherein an encoder block contains a multi- head attention layer and a feed-forward neural network, wherein a decoder block contains a masked multi-head attention layer, an encoder-decoder multi-head attention layer, and a feed-forward neural network.

However, Lin discloses wherein the neural transformer model includes one or more encoder blocks and one or more decoder blocks, wherein an encoder block contains a multi- head attention layer and a feed-forward neural network, wherein a decoder block contains a masked multi-head attention layer, an encoder-decoder multi-head attention layer, and a feed-forward neural network (Lin [0138] lines 1-16; which shows the model that can includer encoder and decoder, where the encoder includes multi-head attention layer and a feed forward network, and the decoder include masked multi-head attention layer, a multi-head attention layer part of the encoded and decoder and a feed-forward network).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lin showing the specifics of encoding and decoding information associated with the neural network, into the neural network system of Grimaldi as modified by Dodel and Nikoulina for the purpose of increasing usability by being able to provide faster training speed, as taught by Lin [0137] lines 10-13.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi, Dodel and Nikoulina as applied to claim 7 above, and further in view of Smith et al. (Pub. No. US 2020/0133662 A1).

As to claim 15, Grimaldi as modified by Dodel and Nikoulina does not specifically disclose deploying the neural transformer model in a code completion system to generate a docstring for a method.

However, Smith discloses deploying the neural transformer model in a code completion system to generate a docstring for a method (Smith [0042] lines 12-16; which shows using the machine learning to generate a docstring  on the data, which in light of above disclosed information viewed can see using the specifics of a neural transformer model and the data including data for a method thus generating a docstring for the method).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Smith showing the generating docstring into the machine learning model of Grimaldi as modified by Dodel and Nikoulina for the purpose of increasing usability by providing more generated output information form the model, as taught by Smith [0042] lines 12-16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193